DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date 08/22/2022.
Claims 64-73, 75-79 and 81-83 are presented for examination and claims 74 and 80 are cancelled.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on pages 8-11, “Chen fails to teach anything about transmission configuration indication states or beams”. On the contrary, Chen teaches discontinuous configuration information include discontinuous transmission patterns where the configuration information includes the DTX_on state. It is clearly teaching the transmission configuration indication states as disclosed in the claim 64.
Applicant argues, stated in the remark on page 12, “Chen does not disclose or suggest, "determining, based on said configuration information, inactivity on the one or more transmission configuration indication states”. On the contrary, Chen teaches when the cell is in a discontinuous state, it is sent based on the discontinuous state configuration information; the UE performs measurement and detection based on the discontinuous state configuration information (see Chen: description: Page 8 line 26”). In another word, Chen teaches the UE performs measurement and detection based on the discontinuous state (corresponding to inactivity) configuration information. 
Applicant argues, stated in the remark on page 13, “Chen includes various information but does not provide the DRX configuration”. On the contrary, Chen teaches the UE enters the DRX state according to the DRX configuration (see Page 8 “When in the DTX_ON state, the cell may send one or more of the following signals: CRS, DS, PDCCH, and/or ePDCCH; the UE measures the RS signal sent by the cell, and detects possible PDCCH and/or ePDCCH”). During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302). Since the claims 68-72 and 76-78 depend on independent claim 64, they are also not persuasive since Chen teach the limitation of transmission configuration state. Based on the reasons above, Applicant's arguments have been fully considered but they are not persuasive.
Claim Objections
Claim 64 objected to because of the following informalities:  
Claim 64 line 4 recites “the computer code” suggests amend to “the computer program code” for clarity purpose.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 64-67, 73, 75, 79 and 81-83 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (WO 2015/106543 A1).
Note: Examiner will use the Google translation of document WO2015106543A1 (see attachment) for mapping purpose.
Regarding claim 64, Chen teaches an apparatus, comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer code are configured, with the at least one processor (hardware and software see Chen: Page 14), to cause the apparatus to at least perform: 
receiving, in a wireless communications system, configuration information comprising one or more transmission configuration indication states (discontinuous configuration information include discontinuous transmission patterns “The cell discontinuous transmission configuration information may include: CRS transmission information, control channel transmission information (PDCCH and/or ePDCCH), cell discovery signal information, discontinuous transmission pattern, and the like; wherein the CRS may be used for downlink synchronization tracking and control channels” see Chen: description: Page 8 line 20); 
determining, based on said configuration information, inactivity on the one or more transmission configuration indication states (“When the cell is in a discontinuous state, it is sent based on the discontinuous state configuration information; the UE performs measurement and detection based on the discontinuous state configuration information see Chen: description: Page 8 line 26”); and 
enabling, based on the determining, discontinuously monitoring (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302) or ceasing monitoring of the one or more transmission configuration indication states (The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).  
Regarding claim 65, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein each transmission configuration indication state of the one or more transmission configuration indication states corresponds to a beam (configuration state include cell open indication and cell open time corresponds to a cell “In the activation period in the DRX configuration, the connected state UE in the cell is noticed of related information about the cell opening by using a radio resource control RRC signaling or a physical downlink control channel PDCCH command, including a cell open indication and a cell open time” see Chen: Page 5 last paragraph).  
Regarding claim 66, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the determining is based on one or more timers with one or more time thresholds for each transmission configuration indication state of the one or more transmission configuration indication states (service stop time with a predetermined value based on OFF/DTX cell receives by the PDCCH “If the service stop time is shorter than a predetermined value and the uplink synchronization is still maintained, the UE may send a buffer status report (BSR, Buffer Status Report) to initiate a service request” see Chen: Page 11 step 304B).  
Regarding claim 67, Chen taught the apparatus of claim 66 as described hereinabove. Chen further teaches wherein each time threshold of the one or more time thresholds is assigned based on ascertaining the ability of the beam to be monitored at a limen, wherein the limen is based on a periodicity reduced from continuous or from a pre-established norm, and wherein the limen is calculated or pre-determined (The PDCCH order may be periodically sent by the base station during the activation period of the UE, and the UE is triggered to send the non-contention RACH to maintain Uplink synchronization reduces the waiting time after the arrival of upstream data see Chen: Page 11 Step 304B).  
Regarding claim 73, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: in response to the enabling of the ceasing monitoring or the discontinuously monitoring of the one or more transmission configuration indication states (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302), decoding cell radio network temporary identifier on at least one other of the one or more transmission configuration indication states, wherein the one other was not subject to the enabling (DRX state according to the DRX configuration whether to enter ON or OFF state “The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).
Regarding claim 75, Chen taught the apparatus of claim 73 as described hereinabove. Chen further teaches wherein the at least one other of the one or -4-more transmission configuration indication states is a lone transmission configuration indication state used to schedule the apparatus (two modes of operation when receiving paging message see Chen: Page 11 step 305A).  
Regarding claim 79, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein inactivity comprises no scheduling (“When the cell is in a discontinuous state, it is sent based on the discontinuous state configuration information; the UE performs measurement and detection based on the discontinuous state configuration information see Chen: description: Page 8 line 26”).  
Regarding claim 81, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the apparatus is configured with a transmission configuration indication state that is active for a control resource set (active and sleep period corresponding to DRX configuration “during the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption” see Chen: Page 10 Step 302).
Regarding claim 82, claim 82 is rejected for the same reason as claim 64 as described hereinabove. Claim 82 recites a method that perform the same functionalities as the apparatus claim 62.
Regarding claim 83, claim 83 is rejected for the same reason as claim 64 as described hereinabove. Claim 82 recites a computer program product that perform the same functionalities as the apparatus claim 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 68-72 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2015/106543 A1) in view of Yu et al. (US 2013/0172002 A1).
Regarding claim 68, Chen taught the apparatus of claim 64 as described hereinabove. Chen does not explicitly teaches wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus.
However, Yu teaches the wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus (transmission beams are form of antenna array “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
Regarding claim 69, the modified Chen taught the apparatus of claim 68 as described hereinabove. Chen further teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: upon expiry of a timer of the one or more timers associated with the transmission configuration indication state of the one or more transmission configuration indication states (service stop time with a predetermined value based on OFF/DTX cell receives by the PDCCH “If the service stop time is shorter than a predetermined value and the uplink synchronization is still maintained, the UE may send a buffer status report (BSR, Buffer Status Report) to initiate a service request” see Chen: Page 11 step 304B), disabling the antenna panel of one or more antenna panels corresponding to the transmission configuration indication state of the one or more transmission configuration indication states (The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).  
Regarding claim 70, the modified Chen taught the apparatus of claim 69 as described hereinabove. Chen further teaches wherein the disabled one or more antenna panels are deactivated or discontinuously activated (The cell (include antenna panels) is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10; Step 303).  
Regarding claim 71, the modified Chen taught the apparatus of claim 70 as described hereinabove. Chen further teaches wherein discontinuously activated comprises monitoring with a predetermined periodicity (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302).  
Regarding claim 72, the modified Chen taught the apparatus of claim 70 as described hereinabove. Chen further teaches wherein activating of the panel corresponds to monitoring of the transmission configuration indication state (active period “During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel)” see Chen: Page 10 Step 302).  
Regarding claim 76, Chen taught the apparatus of claim 73 as described hereinabove. Chen does not explicitly teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states.
However, Yu teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states (P transmission beam transmit based on selection on step 360 “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]; Fig.3 step 360) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
Regarding claim 77, Chen taught the apparatus of claim 73 as described hereinabove. Chen does not explicitly teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable.  
However, Yu teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable (P transmission beam transmit based on selection on step 360 “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]; Fig.3 step 360) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).

Regarding claim 78, Chen taught the apparatus of claim 64 as described hereinabove. Chen does not explicitly teaches wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception.  
However, Yu teaches the wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception (increase in particular direction “The transmission beamforming focuses a reaching area of electric waves in a particular direction by using multiple antennas to increase directivity, such that few signals are transmitted in directions other than the directed direction” see Yu: ¶[0036-0037]) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478



November 16, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        -